Bobinson, J.
(dissenting). The plaintiff appeals to this court from an order dated August 8, 1917, discharging an injunctional order. The order was that the defendants refrain from holding possession of a grain elevator described in the complaint, the St. Anthony Elevator of Des Lacs, North Dakota.
At the time of issuing the injunction the defendants were in possession of the elevator under a third mortgage made to the German-American State Bank of Burlington to secure $13,000. On February 23, 1917, a first mortgage on the property was foreclosed and on February 28, redemption was made by Fannie Norris under a second mortgage for $3,200 and interest. The plaintiff Fannie Norris claims absolute, title under the second mortgage, and she has contracted to- sell the property to the other plaintiff. Her claim of title is based on a redemption from a foreclosure of the first mortgage by payment of $1,575. She claims that her investment amounts to $8,500, and that it is more than the property is worth, and yet she refuses to permit a redemption.
The German-American State Bank, by the other defendants, holds-possession of the elevator by permission of H. T. Hoge, the owner and mortgagor; and, under a mortgage for $13,000, the bank asserts, that by redemption from the foreclosure sale the plaintiff acquired merely the lien of the prior mortgage, and not the title.
The statutes read thus [Comp. Laws 1913] :
Section 6717. “Every person having an interest in property, subject to a lien, has a right to redeem it from the lien, at any time after the claim is due and before his right of redemption is foreclosed.”
*287Section 6718. “One who has a lien inferior to another upon the same-property has a right:
“1. To redeem the property in the same manner as its owner might, ■from the superior lien; and,
“2. To be subrogated to all the benefits of the superior lien when necessary for the protection of his interests, upon satisfying the claim secured thereby.”
Section 8134. “Any mortgagor of personal property, or his assignee,, may redeem the same from a sale upon foreclosure of any mortgage-within five days after such sale, exclusive of the day of sale, by paying or tendering to the owner of the mortgage at the time of sale, his agent or attorney, or the person making the sale, the amount for which said propery was sold with the costs of sale and interest at the rate of 7 per cent per annum from the date of the sale. The mortgagor or his. assignee desiring to redeem such property shall at the time of sale give written notice to the person making the sale of his desire to make such redemption.”
Section 8136. “Upon the payment or tender of the amount necessary to redeem, the mortgagee, or person to whom the same is paid or tendered, shall execute and deliver to the redemptioner a certificate of such redemption, particularly describing the property redeemed and the mortgage under which the same was sold, which certificate may be filed in the office of the register of deeds of the county in which the mortgage is filed and shall operate as a release of said property from the mortgage.”
The statute is that a redemption shall operate as a release of the property from the mortgage, and not that any title shall vest in the redemptioner, and assuredly a person claiming under a statute can assert no greater right or title than the statute gives him. It is said: Had there been no redemption from the sale, both the second and the third mortgages would have found their rights in the property forever gone. That is not exactly true. It is too narrow a view of the law. A party should not be robbed of his property or his liens under the forms and technicalities of the law, or under an unjust and unconscionable summary foreclosure. Hence, when a foreclosure is not made in' good faith and fairness it may become the duty of the court to set it aside and to allow a redemption after the time fixed by the statute.
*288All creditors have an interest in the property of their debtors, and, when such property is sold to pay a debt, it should be sold fairly and for as much as possible, and as far as possible it should be made to pay all the debts. No one creditor should be permitted to exclude others by unjustly talring the property at much less than its value. At the foreclosure sale the property in question was sold for not more than half its value. Otherwise the third mortgagee would have no interest in offering to redeem and the second mortgagee would have no interest in opposing the redemption. Hence, under a proper and timely showing, the mortgagor or any subsequent lien holder should be permitted to redeem from the foreclosure sale regardless of any notice of intention or any five-day period. Of course the statute fixes a general rule, and when a party brings himself within the rule redemption is a matter of course. Otherwise there must be a proper equitable showing.
In this case the first and second mortgagors are as it were merged, and the right of the third mortgagee to redeem by paying the amount due on the two first mortgages is a matter of course. But, even if the plaintiff had acquired a perfect title to the elevator, the court is right in dissolving the injunction. It is entirely certain that the third mortgagee was in possession of the grain elevator, and injunctional orders may not be used to dispossess a party of either real or personal property.